4 So.3d 1217 (2009)
STATE OF FLORIDA, Petitioner,
v.
Albertoine NORDELUS, Respondent.
No. SC04-2408.
Supreme Court of Florida.
March 5, 2009.
Bill McCollum, Attorney General, Tallahassee, Florida, Celia Terenzio, Bureau Chief, and August A. Bonavita, Assistant Attorneys General, West Palm Beach, FL, for Petitioner.
Mark Skipper, Fort Lauderdale, FL, for Respondent.
PER CURIAM.
We have for review Nordelus v. State, 889 So.2d 910 (Fla. 4th DCA 2004), in which the Fourth District Court of Appeal certified conflict with the First District Court of Appeal's decision in State v. Bolware, 999 So.2d 660 (Fla. 1st DCA 2003), approved, 995 So.2d 268 (Fla.2008). We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.
We stayed proceedings in this case pending disposition of Bolware. We have since decided Bolware, in which we approved the First District's underlying Bolware decision and disapproved the Fourth District's Nordelus decision. See Bolware v. State, 995 So.2d 268 (Fla.2008). We thus issued an order directing respondent in the present case to show cause why we should not exercise jurisdiction, quash the Fourth District's Nordelus decision, and remand for reconsideration in light of our decision in Bolware. Respondent did not respond to that order, thereby constructively conceding that we should so proceed.
We accordingly grant the petition for review in the present case. The decision under review is quashed and this matter is remanded to the Fourth District Court of Appeal for reconsideration upon application of this Court's decision in Bolware.
It is so ordered.
QUINCE, C.J., and PARIENTE, LEWIS, CANADY, POLSTON, and LABARGA, JJ., concur.